Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
2.	Examiner took notice of the remarks and amendments made by applicant filed on
5/25/22.
	Response to Amendment
3.	This office action is in response to Amendment filed on 5/25/22.
Claim 1-3 and 15 are amended. 
Claims 17-35 are canceled .
Claims 36 is newly added.
4.	Claims 1-16 and 36 are pending.

Allowable Subject Matter
5.	Claims 1-16 and 36 are allowed.
6.	Claims 1-16 and 36 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having in combination with other features, a memory device, comprising a memory cell array having a plurality of memory blocks, which are responsive to respective block select signals; a voltage generator configured to generate a high voltage or a lower high voltage on a variable high voltage line, said high voltage having a magnitude greater than a power supply voltage of the memory device and said lower high voltage having a magnitude less than the high voltage; and a word line driver circuit electrically coupled to the variable high voltage line, said word line driver circuit configured to respond to an active command by (i) switching a first word line driving signal line from the high voltage to a ground voltage, (ii) driving a plurality of second word line driving signal lines to the high voltage, and (iii) driving a plurality of third word line driving signal lines at the lower high voltage; wherein the first word line driving signal line is electrically connected to an enabled one of a plurality of word lines associated with a selected one of the plurality of memory blocks; wherein the second word line driving signal lines are electrically connected to disabled ones of the plurality of word lines; and wherein the third word line driving signal lines are electrically connected to word lines associated with non-selected one of the plurality of memory blocks.
Prior art also does not disclose wherein the voltage generator is configured to change the magnitude of the lower high voltage between a low voltage level, at least one medium  voltage level greater than the low voltage level, and a high voltage level greater than the medium voltage level responsive to a command.
	Prior art also does not disclose wherein the word line driver circuit is further configured to control threshold voltage of N-type metal oxide semiconductor (NMOS) transistors by applying body bias voltages to the NMOS transistors driving the first through third word line driving signal lines.




Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha, whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/CONNIE C YOHA/Primary Examiner, Art Unit 2825